
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(a)


Executives' Supplemental Retirement Plan

RESTATED AS OF
January 1, 2003
(except as otherwise provided herein)

PREAMBLES

ESTABLISHMENT OF PLAN

On May 14, 1992, The Dow Chemical Company established the Executives'
Supplemental Retirement Plan as an unfunded program of deferred compensation for
executives, which included Part A for Non-U.S. Service, Non-Controlled Group
Service and/or Non-Covered Controlled Group Service and Part B for a Select
Group of Management or Highly Compensated Employees, Board Members, and
Employees whose Benefits are Statutorily Limited. Effective March 1, 1997, The
Dow Chemical Company (the "Company") has amended and restated the Executives'
Supplemental Retirement Plan (the "Plan"). The terms of this Plan supersede the
terms of the Executives' Supplemental Plan in effect prior to the effective date
of this Plan. Effective January 1, 2003, Part A shall also include other
benefits as specifically set forth in Section 3.04 of Part A. Such benefits are
in addition to those provided under the Key Employee Insurance Program for any
Chief Executive Officers of the Company who return to executive management at
the request of the Board of Directors after a period of service as a
non-executive Chairman of the Board (hereinafter "Return CEOs").

PURPOSE

The Company desires (a) to provide certain of its executives and a select group
of management employees with supplemental retirement benefits that might
otherwise be provided by the Dow Employees' Pension Plan ("DEPP"), but for
(i) restrictions of the exclusive benefit rule under Section 401(a) of the
Internal Revenue Code (the "Code"); (ii) the inability to grant past service,
under DEPP, to highly compensated Employees without meeting the
non-discrimination requirements of Section 401(a)(4) of the Code; and/or
(iii) the inability to credit service to Employees while employed by a
controlled group member not covered by the DEPP, and (b) to restore benefits
which are reduced under DEPP and The Dow Chemical Company Employees' Savings
Plan ("ESP") due to current and/or future statutory limitations and which are
not otherwise provided by any other plan maintained by the Company. Effective
January 1, 2003, the Company also desires to provide Returning CEOs with
benefits in addition to those currently provided by the Key Employee Insurance
Program.

INTERPRETATION AND GOVERNING LAW

This Plan is intended to constitute an unfunded program maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated Employees consistent with the requirements of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"). In the event ERISA does not preempt state law,
the state law of Michigan applies.

49

--------------------------------------------------------------------------------



PART A

FOR NON-U.S. SERVICE,
NON-CONTROLLED GROUP SERVICE,
AND/OR NON-COVERED CONTROLLED
GROUP SERVICE

ARTICLE I
DEFINITIONS

1.01BENEFICIARY shall mean that person or persons designated by the Participant
to receive a distribution of any amounts payable under this Plan due to the
death of the Participant. Effective January 1, 2001, the beneficiary of a
Participant shall be deemed to be such Participant's spouse, if married, or
their domestic partner (effective May 1, 2002), if in a domestic partner
relationship as approved by the plan administrator, unless such spouse agrees in
writing to waive this right (such waiver does not apply to a domestic partner).
If the Participant is not married or in an approved domestic partner
relationship and fails to designate a Beneficiary, the amounts payable under
this Plan due to the death of the Participant shall be paid in the following
order: (a) to the children of the Participant; (b) to the beneficiary of the
Company Paid Life Insurance of the Participant; (c) to the beneficiary of the
Executive Split Dollar Life Insurance of the Participant; (d) to the beneficiary
of any Company-sponsored life insurance policy for which the Company pays all or
part of the premium of the Participant; or (e) to the deceased Participant's
estate.

1.02COMPANY shall mean The Dow Chemical Company and any other entity authorized
to participate under the Plan.

1.03EMPLOYEE shall mean someone who is employed by the Company to perform
personal services in an employer-employee relationship who receives compensation
from the Company other than a retirement benefit, severance pay, retainer, or
fee under contract.

1.04PARTICIPANT shall mean an Employee who is entitled to a Restricted Benefit
under this Plan as determined by the Plan Administrator.

1.05PLAN YEAR shall mean the twelve (12) month period beginning January 1 and
ending December 31.

1.06RESTRICTED BENEFIT shall mean benefits restricted under the exclusive
benefit rule, the inability to grant past service under DEPP to highly
compensated Employees without meeting the non-discrimination requirements of the
Code, and/or the inability to credit service to Employees while employed by a
controlled group member not covered by DEPP as more specifically described in
Article III. Effective January 1, 2003, RESTRICTED BENEFIT shall also mean any
additional benefit granted to Returning CEOs as described in Section 3.04 of
Article III of this Part A.

1.07RETIREMENT shall mean the date which the Participant commences to receive
benefits under DEPP.

Additional definitions appear in the Preamble of the Plan.

ARTICLE II
PARTICIPATION

2.01ELIGIBILITY AND PARTICIPATION

Each Employee who is participating in DEPP and is specifically named by the Plan
Administrator shall be eligible to participate in the Plan. Provided, however,
that any Employee who is eligible for and elects to participate in the Key
Employee Insurance Program is no longer eligible to participate in this Plan and
waives all rights to any benefits under this Plan, except for Returning CEOs as
defined herein. Each named Employee shall furnish such information and perform
such acts as the Company may require in order to maintain such eligibility.

50

--------------------------------------------------------------------------------



2.02MEANING OF PARTICIPATION

A Participant in the Plan shall be entitled to receive a Restricted Benefit as
provided in Article III.

2.03TERMINATION OF PARTICIPATION

An otherwise eligible Employee shall cease to actively participate in the Plan
upon the earlier of the Participant's Retirement, death, termination of
employment, or receipt of written notification that he or she is no longer
eligible to participate in the Plan. Thereafter, participation shall continue
only for the purpose of receiving a distribution of those Restricted Benefits
accrued and vested as of the date the Participant ceased to actively participate
in the Plan.

ARTICLE III
RESTRICTED BENEFITS

3.01RESTRICTION DUE TO INABILITY TO GRANT PAST SERVICE UNDER DEPP TO HIGHLY
COMPENSATED EMPLOYEES WITHOUT MEETING THE NON-DISCRIMINATION REQUIREMENTS OF
§401(a)(4) OF THE CODE (a)The amount of retirement benefits payable under DEPP
to certain Employees who transfer from a foreign entity to a U.S. entity covered
by the DEPP may not include benefits for service rendered while a non-U.S.
Employee. The intent of this Section 3.01 is to provide these Employees, as
named by the Plan Administrator, benefits additional to the Employee's DEPP
benefits, the benefits being equal to the value of such Employee's accrued
benefits under the foreign plans at the time of transfer, subject to the
restrictions in Section 3.01(b).

(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

(i)Restricted Benefits shall be calculated under the terms of DEPP in effect on
the earlier of (A) termination, (B) Retirement, or (C) death, with the exception
of credited service. Credited service shall be determined according to a method
determined by the Plan Administrator.

(ii)If legally permissible, Participants hereunder shall be required to waive
any retirement benefits payable under any foreign plan. If such a waiver is not
legally permissible, the value of any retirement benefits received under the
foreign plans shall be deducted from any Restricted Benefits payable hereunder.
Such value shall be calculated according to a method determined by the Plan
Administrator.

(iii)A Participant's vested interest in his or her Restricted Benefit calculated
under this Section 3.01 (i.e., vesting percentage) shall be determined in
accordance with the vesting schedule in their current foreign plan. Such vested
interest shall be determined by aggregating service earned under the foreign
plan and DEPP. In the event a Participant forfeits by waiving all or a portion
of his or her Restricted Benefit due to the provisions of this Section 3.01, no
other Participant shall acquire any right to such forfeited amount except as the
Company in its discretion shall provide.

3.02RESTRICTION DUE TO THE EXCLUSIVE BENEFIT RULE UNDER §401(a) OF THE CODE
(a)The amount of credited service and compensation used to calculate retirement
benefits under DEPP is limited to the credited service and compensation earned
while an Employee of the Company (including all members of the controlled group
that have adopted DEPP). The Company, however, transfers Employees to entities
that are not members of the controlled group but with which it is affiliated.
The Company also hires persons from entities that are not affiliated with the
Company. The intent of this Section 3.02 is to provide Employees, as named by
the Plan Administrator, with additional benefits equal to the benefits such
Employee would have earned under DEPP for his or her full period of employment
with controlled group and non-controlled group entities and, if applicable, any
such service with a non-affiliated company as may be determined by the Plan
Administrator, subject to Section 3.02(b).

(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

51

--------------------------------------------------------------------------------



(i)Restricted Benefits shall be calculated under the DEPP formula in effect on
the earlier of (A) termination or (B) Retirement or (C) death, using the
aggregated credited service and compensation earned while an Employee at both
controlled and non-controlled group entities. This amount shall be reduced by
both the benefit payable under DEPP and the value of any retirement benefits
payable under any plan of a non-controlled group employer.

(ii)The value of any retirement benefits payable under any plan of a
non-controlled group employer shall be calculated according to a method
determined by the Plan Administrator.



3.03RESTRICTION DUE TO EMPLOYMENT BY A MEMBER OF THE CONTROLLED GROUP NOT
COVERED BY DEPP (a)The amount of credited service and compensation used to
calculate retirement benefits under DEPP is limited to the credited service and
compensation earned while an Employee of the Company (including all members of
the controlled group that have adopted DEPP). However, Employees may be
transferred to entities that are members of the controlled group not covered by
DEPP. The intent of this Section 3.03 is to provide such Employees, as named by
the Plan Administrator, with additional benefits equal to the benefits such
Employee would have earned under DEPP for his or her full period of employment
with both the Company and the member of the controlled group not covered by
DEPP, subject to the restrictions in Section 3.03(b).

(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

(i)Restricted Benefits shall be calculated under the DEPP formula in effect on
the earlier of (A) termination, (B) Retirement, or (C) death, using the
aggregated credited service and compensation earned while an Employee at both
the Company and the member of the controlled group not covered by DEPP. This
amount shall be reduced by both the benefit payable under DEPP and the value of
any retirement benefits payable under any plan of the member of the controlled
group not covered by DEPP.

(ii)The value of any retirement benefits payable under any plan of the
controlled group member not covered by DEPP shall be calculated according to a
method determined by the Plan Administrator.

3.04ADDITIONAL RESTRICTED BENEFITS TO RETURNING CEOS (a)The amount of the
additional Restricted Benefit for Returning CEOs is (i) minus (ii) calculated as
follows:

(i)The amount of benefit calculated under the terms of the Key Employee
Insurance Program, modified as follows:

(A)using the highest three years of compensation, whether or not consecutive;
and

(B)compensation for the calendar years 2003 and 2004 shall be the total of
(1) the percentage established as of March 1 for the Executive Performance Plan
target bonus multiplied by the amount determined under (2) and (2) the base
salary paid in 2003 and 2004 for the Returning CEOs. For the purposes of this
Subsection (A), base salary paid in 2003 and 2004, respectively, is the total of
the monthly rates for Returning CEOs in effect each month for the period from
January 1 through December 31, 2003 and 2004, respectively, as posted in Dow's
Global Human Resources Information System; and

(C)compensation for the following calendar years shall be the total of the rate
established as of March 1 for both (1) the Executive Performance Plan target
bonus and (2) the monthly base salary multiplied by twelve;

provided that the Returning CEOs do not leave the positions of President and CEO
without the prior concurrence of the Board of Directors, if such departure
occurs prior to December 31, 2004.

MINUS

52

--------------------------------------------------------------------------------



(ii)The amount of benefit calculated under the terms of the Key Employee
Insurance Program without modification.



(b)The additional benefit calculated under the terms of this Section 3.04 must
be taken in the same form of payment as benefits payable under the Key Employee
Insurance Program.

ARTICLE IV
DISTRIBUTION OF RESTRICTED BENEFITS

4.01PAYMENT OF RESTRICTED BENEFITS

(a)Form of Payment

Benefits under the Plan are payable in any of the following forms, as elected by
the Participant:

(i)Standard Option

The Participant's benefit under the Standard Option is payable in the same
optional form as the Participant's DEPP benefit. The Standard Option benefit is
determined and paid pursuant to the provisions of DEPP.

(ii)Optional Forms of Benefit Payment


Subject to Paragraph (d) of this Section 4.01, the following Optional Forms of
Benefit Payment are available to Participants named by the Plan Administrator.
The benefits of such Participants are payable in any of the following Optional
Forms of Benefit Payment, as elected by the Participant.

(A)Lump Sum Option

Under the Lump Sum Option, the Participant's benefit hereunder is payable in a
single lump sum payment. The amount of the Lump Sum Option benefit shall be
equal to the greater of:

(1)the present value of the Restricted Benefit if paid immediately using the
G83U mortality table and an interest rate of eight percent (8%); or

(2)the present value of the Restricted Benefit deferred to age sixty-five
(65) using the G83U mortality table and an interest rate equal to the yield rate
for thirty (30) year Treasury constant maturity securities in the Federal
Reserve Statistical Release effective for the August prior to the Plan Year of
distribution.



(B)Monthly Installment Option

Under the Monthly Installment Option, the Participant's benefit hereunder is
payable in monthly installments over five (5), ten (10), fifteen (15), or twenty
(20) years as elected by the Participant. The amount of such monthly installment
is calculated by converting the Restricted Benefit to a single lump sum payment,
as described in (A) above. Each monthly installment shall be paid in a level
amount that will amortize the value of the single lump sum payment over the
period of time such monthly installments are to be paid, taking into
consideration distributions during such period and post-retirement earnings as
set forth in Section 4.01(d)(vi). For purposes of the calculations of the
monthly installments, the value of the single lump sum payment shall be
re-determined as of the November 30th of each year and the subsequent
installments will be adjusted for the next Plan Year according to procedures
established by the Plan Administrator.

53

--------------------------------------------------------------------------------



(C)Blended Option


Under the Blended Option, a portion of the Participant's benefit, twenty-five
percent (25%), fifty percent (50%), or seventy-five percent (75%), as elected by
the Participant, is payable under the Lump Sum Option and the remainder is
payable under the Monthly Installment Option. The amount of the Blended Option
is calculated pursuant to the provisions of (A) and (B) above.

(b)Date of Payment

(i)Standard Option

Under the Standard Option, the Participant's benefit hereunder is payable in the
same month as the Participant's DEPP benefit.

(ii)Optional Forms of Benefit Payment

Under any Optional Form of Benefit Payment that is properly elected by the
participant under Section 4.10(a)(ii), the Participant's benefit hereunder is
payable in the January of the year following the year of the Participant's
Retirement.

(c)Benefit Payments Payable Upon Death

(i)Death Before Retirement

If a Participant makes an election while an active Employee, or a terminated
Participant makes an election prior to Retirement, and dies, such Participant's
election shall revert to the Standard Option.

Under the Standard Option, the survivor benefit hereunder is determined and paid
pursuant to the provisions of DEPP.

(ii)Death After Retirement

In the event the Participant dies after the Participant has started to receive
benefit payments under this Plan, the type and amount of survivor benefits will
vary depending upon the form of benefit election made by the Participant under
Subsection 4.01(a) of the Plan.

(A)Standard Option

Under the Standard Option, the survivor benefit hereunder is determined and paid
pursuant to the provisions of DEPP.

(B)Optional Forms of Payment

(1)Lump Sum Option

Under the Lump Sum Option, if the Participant has received the single lump sum
payment, no other benefits are payable hereunder. If the Participant dies prior
to receiving such single lump sum payment, the single lump sum payment will be
made to the Participant's Beneficiary.

(2)Monthly Installment Option

Under the Monthly Installment Option, if the Participant dies prior to receiving
benefit payments for the period elected, then benefits will continue to the
Participant's Beneficiary for the remainder of the period elected. However, if
the remaining account balance is to be paid to an estate, it will be paid out in
a lump sum.

54

--------------------------------------------------------------------------------



(3)Blended Option

Under the Blended Option, the Participant's Beneficiary would receive any
benefits which have not been paid to the Participant prior to such Participant's
death. If the portion elected as a single lump sum payment was not paid to the
Participant prior to death, such portion would be paid as a single lump sum
payment to the Participant's Beneficiary, and if the Participant dies prior to
receiving monthly installment benefit payments for the period elected, then
monthly installment benefits will continue to the Participant's Beneficiary for
the remainder of the period elected. However, if the remaining account balance
is to be paid to an estate, it will be paid out in a lump sum.

(d)Miscellaneous

(i)No election

Participants entitled to a benefit under the Plan who do not make an election of
an Optional Form of Benefit Payment in writing prior to termination from
employment, Retirement, or death, shall be deemed to have elected the Standard
Option, except as subject to d(ii)(A).

(ii)Small Benefits

(A)Effective July 1, 1999, at the time of Retirement, if the present value of a
Participant's Restricted Benefits, as determined under this
Section 4.01(a)(ii)(A) above, is equal to or less than twenty-five thousand
dollars ($25,000), the benefits will be paid under the Lump Sum Option.

(B)At the time of Retirement, if a Participant elects the Monthly Installment
Option and the monthly payment is less than three hundred dollars ($300) per
month, the Company, in its sole discretion, may shorten the elected payment
period in five-year increments.

(iii)Thirteen (13) Month Election Period

Participants entitled to a benefit under the Plan must elect in writing, at
least thirteen (13) months prior to Retirement, the Optional Form of Benefit
Payment.

(A)Election made less than thirteen (13) months prior to Retirement.—If election
of an Optional Form of Benefit Payment is not made at least thirteen (13) months
prior to Retirement, the Participant may:

(1)defer Retirement sufficiently so that Plan payments do not begin until the
subsequent January and at least thirteen (13) months after the written election;
or

(2)receive payment in accordance with the election of an Optional Form of
Benefit Payment at the date of payment indicated in Subsection (b)(ii) of this
Section 4.01 subject to a ten- percent (10%) penalty.

(B)The preceding Subsection (A) shall not apply:

(1)if the Participant's Retirement is within thirteen (13) months after the
initial 1997 spring enrollment,

(2)if the Participant's termination of employment is involuntary, or

(3)upon the Participant's death.

55

--------------------------------------------------------------------------------



(iv)Changing an Election

This Section 4.01(d)(iv) only applies to Participants who are eligible for the
Optional Forms of Benefit.

A Participant may change his or her election at any time. However, subject to
subsection 4.01(d)(iii)(B), changes made as follows will subject the benefits
payable hereunder to a ten percent (10%) penalty:

(A)any change made less than thirteen (13) months prior to the date of payment
as set forth in Section 4.01(b); or

(B)any change made after benefits payments have commenced; however, if an
Optional Form of Benefit was elected, it cannot be changed to the Standard
Option.

The ten percent (10%) penalty will be retained by the Company.

(v)Withdrawal

Participants who elect the Monthly Installment Option or the Blended Option may
withdraw up to one hundred percent (100%) of the value of their benefit at any
time after payment begins subject to the following:

(A)The value of the Participant's benefit immediately prior to withdrawal is
subject to the ten percent (10%) penalty set forth in (d)(iv) above;

(B)Only one (1) withdrawal may be made in a Plan Year; and

(C)All withdrawals are paid as single lump sum payments.



(vi)Post-Retirement Earnings

A Participant who elects the Lump Sum Option, the Monthly Installment Option, or
the Blended Option shall have earnings credited on the value of his or her
benefit from the later of:

(A)the date of the Participant's Retirement; or

(B)the date which is thirteen (13) months after the Participant's most recent
option election under the Plan


through the date of full distribution. Subsection (B) above shall not apply if
the Participant's Retirement or voluntary termination of employment is within
thirteen (13) months after the initial 1997 spring enrollment.

Earnings shall be credited at an effective annual rate equal to one hundred
twenty-five percent (125%) of the one hundred twenty (120) month rolling average
of the ten (10) year U.S. Treasury Notes. The rate will change each January 1
based on such average as of the preceding September 30th, subject to a minimum
rate of eight percent (8%).

4.02CHANGE IN CONTROL

Change in Control shall mean a change in control of the Company of a nature that
would be required to be reported in response to Item 5(f) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), whether or not the Company is then subject to such
reporting requirement, provided that, without limitation, a Change in Control
shall be deemed to have occurred if:

56

--------------------------------------------------------------------------------



(a)any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section 14(d)(2) of the Exchange Act, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company's then outstanding securities entitled to vote in the election of
directors of the Company; or

(b)during any period of two (2) consecutive years (not including any period
prior to the execution of this Plan), individuals who at the beginning of such
period constitute the Board of Directors and any new directors, whose election
by the Board of Directors or nomination for election by the Company's
stockholders was approved by a vote of at least three quarters (3/4) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof. A change in control shall
not be deemed to be a Change in Control for purposes of this Plan if the Board
of Directors has approved such change in control prior to either:

(i)the occurrence of any of the events described in the foregoing clauses
(a) and (b), or

(ii)the commencement by any person other than the Company of a tender offer for
the Common Stock.

In the event of such Change in Control, the vested Restricted Benefits under
Sections 3.01, 3.02 and 3.03 shall become payable immediately and shall be paid
as a single lump sum payment within ninety (90) days of the Change in Control.
The value of such single lump sum payment shall be the present value of the
monthly Restricted Benefit as of the date of Change in Control calculated
pursuant to Section 4.01(a)(ii)(A).

ARTICLE V
RESTRICTED BENEFITS FUND

5.01FINANCING OF RESTRICTED BENEFITS

The entire cost of providing benefits under the Plan shall be paid by the
Company out of its current operating budget, and the Company shall not be
required under any circumstances to fund its obligations under the Plan.
Notwithstanding the foregoing, the Company may, at its sole option, informally
fund its obligations under the Plan in whole or in part by the creation of book
reserves, the establishment of a grantor trust, the purchase of insurance and
other assets, or by other means. In no event shall any Participant or
Beneficiary have any incidents of ownership to any such insurance contracts or
other assets. In addition, no Participant or Beneficiary shall be named a
beneficiary under any such insurance contract. If the Company informally funds
the Plan, in whole or in part, the manner of such informal funding and the
continuance or discontinuance of such informal funding shall be the sole
decision of the Company.

5.02GENERAL CREDITOR

The Participant, and/or Beneficiary, shall be regarded as an unsecured general
creditor of the Company with respect to any rights derived by the Participant,
and/or Beneficiary, from the existence of this Plan. Title to and beneficial
ownership of any Company assets (including any assets that may be held in trust)
which may be used to satisfy the Company's obligation for payment of Restricted
Benefits shall remain solely the property of the Company.

5.03LIABILITY OF COMPANY

Nothing in this Plan shall constitute the creation of a trust or other fiduciary
relationship between the Company, its agents, representatives or other Employees
dealing with the Plan and the Participant, Beneficiary or any other person. The
obligations of the Company under the Plan shall be an unfunded and unsecured
promise to pay.

5.04ASSIGNMENT

No rights under this Plan may be assigned, transferred, pledged or encumbered by
any Participant or Beneficiary. The obligations and rights of the Company under
this Plan may be encumbered in the event of the Company's insolvency.

57

--------------------------------------------------------------------------------





ARTICLE VI
MISCELLANEOUS

6.01PLAN IS BINDING

This Plan shall be binding upon and inure to the benefit of the Company,
participating Employees and their respective successors, assigns, heirs,
personal representatives, executors, administrators, Beneficiaries, and
legatees.

6.02ENTIRE PLAN

This document constitutes the entire Plan and no representations or other
actions by a Company Employee or representative may modify the rights and
obligations set forth in the Plan.

6.03NO GUARANTEE OF EMPLOYMENT

Nothing in this Plan shall be construed as an employment contract or as a
guarantee of employment for any period of time.

6.04GOVERNING LAW


In the event that ERISA does not preempt state law, the state law of Michigan
applies.

6.05TERMINATION

The Company reserves the right to terminate the Plan completely subject to the
conditions set forth below. Such termination shall have prospective application
only and shall not reduce or impair a Participant's right to Restricted Benefits
accrued and vested as of the date of termination. Each Participant shall receive
written note of the termination of the Plan describing the action taken in
detail.

6.06WITHHOLDING TAXES

The Company shall have the right to withhold taxes from any payments made
pursuant to the Plan, or make such other provisions as it deems necessary or
appropriate to satisfy its obligations to withhold federal, state, local or
foreign income or other taxes incurred by reason of payments pursuant to the
Plan. In lieu thereof, the Company shall have the right, to the extent permitted
by law, to withhold the amount of such taxes from any other sums due or to
become due from the Company to the Participant or any Beneficiary upon such
terms and conditions as the Company may prescribe.

6.07OVERPAYMENTS

If any overpayment of benefits is made under this Plan, the amount of the
overpayment may be set-off against future amounts payable to or on account of
the person who received the overpayment until the overpayment has been
recovered. The foregoing remedy is not intended to be exclusive.

ARTICLE VII
PLAN ADMINISTRATION

7.01ADMINISTRATION

This Plan is administered by the Compensation Committee of the Board of
Directors of the Company who may delegate any or all of its responsibilities to
a Plan Administrator. The Plan Administrator is authorized to amend the Plan,
construe and interpret all Plan provisions, to adopt rules concerning the
implementation of Plan provisions, and to make any determinations necessary or
appropriate hereunder which shall be binding and conclusive on all parties
except as otherwise provided by the Plan Administrator. Any amendment shall have
prospective application only and shall not reduce or impair a Participant's
right to Restricted Benefits accrued and vested as of the date such amendment is
made. Each Participant shall receive written notice of the amendment or
termination of the Plan describing the action taken in detail.

58

--------------------------------------------------------------------------------



7.02CLAIMS SUBMISSION AND REVIEW PROCEDURE

Any disputed claim for benefits must be submitted in writing to the Company. In
the event that any claim for benefits hereunder is denied (in whole or in part),
the claimant shall receive from the Company, within 90 days after its receipt of
the benefit claim, a written notice setting forth the specific reasons for
denial, with specific reference to pertinent provisions of this Plan, unless
special circumstances require an extension of time for processing the claim. The
notice shall be written in a manner calculated to be understood by the claimant.
If an extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The claimant may make a written request for review of any such
denial by the Company within 60 days following the date of such denial. The
claimant shall be entitled to submit such issues or comments, in writing, as he
or she shall consider relevant to a determination of the claim. The Plan
Administrator shall notify the claimant of its decision in writing no later than
60 days following receipt of the claimant's request, unless specific
circumstances require an extension of time for processing, in which case the
Plan Administrator's decision shall be rendered no later than 120 days after
receipt of such request for review. The interpretations and construction of the
Plan by the Plan Administrator shall be binding and conclusive on all persons
and for all purposes. Notwithstanding the above, any disagreement may be
submitted to the Board of Directors or the Plan Administrator for resolution
provided that all interested parties agree to be bound by the decision. No
member of the Board of Directors, Company management or the Plan Administrator
shall be liable to any person for any action taken hereunder except for those
actions undertaken with lack of good faith.

PART B

FOR A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES, BOARD MEMBERS,
AND EMPLOYEES WHOSE BENEFITS ARE STATUTORILY LIMITED

ARTICLE I
DEFINITIONS


1.01BENEFICIARY shall mean that person or persons designated by the Participant
to receive a distribution of any amounts payable under this Plan due to the
death of the Participant. Effective January 1, 2001, the beneficiary of a
Participant shall be deemed to be such Participant's spouse, if married, or
their domestic partner (effective May 1, 2002), if in a domestic partner
relationship as approved by the plan administrator, unless such spouse agrees in
writing to waive this right (such waiver does not apply to a domestic partner).
If the Participant is not married or in an approved domestic partner
relationship and fails to designate a Beneficiary, the amounts payable under
this Plan due to the death of the Participant shall be paid in the following
order: (a) to the children of the Participant; (b) to the beneficiary of the
Company Paid Life Insurance of the Participant; (c) to the beneficiary of the
Executive Split Dollar Life Insurance of the Participant; (d) to the beneficiary
of any Company-sponsored life insurance policy for which the Company pays all or
part of the premium of the Participant; or (e) to the deceased Participant's
estate.

1.02COMPANY shall mean The Dow Chemical Company and any other entity authorized
to participate under the Plan.

1.03COMPENSATION shall mean:

(a)compensation as defined under DEPP without regard to Code limitations,

(b)compensation, if any, granted by the Compensation Committee recognized for
supplemental pension purposes but excluded under DEPP, which shall include
deferred compensation, and/or

(c)non-covered compensation,, if any, as shall be deemed by the Compensation
Committee, such as deferred compensation, the value of deferred stock, dividend
units, and/or restricted stock awarded under circumstances other than those
described in Subsection (b) of this Section 1.03 and which do not constitute
compensation for purposes of DEPP.

59

--------------------------------------------------------------------------------





1.04EMPLOYEE shall mean someone who is employed by the Company.

1.05PARTICIPANT shall mean an Employee:

(a)who is a Board member who is an officer or Employee of the Company and who
may relinquish line responsibility,

(b)whose benefits under DEPP are limited by the Employee Retirement Income
Security Act of 1974 (ERISA), or

(c)who is in a select group of management or is a highly compensated employee,
as determined by the Plan Administrator, who receives forms of compensation that
do not constitute compensation as defined in DEPP.

1.06PLAN YEAR shall mean the twelve (12) month period beginning January 1 and
ending December 31.

1.07RETIREMENT shall mean the date which the Participant commences to receive
benefits under DEPP.

1.08SUPPLEMENTAL RETIREMENT BENEFITS shall mean benefits which are reduced under
DEPP and ESP due to current and/or future statutory limitations and which are
not otherwise provided by any other plan maintained by the Company.

        Additional definitions appear in the Preamble of the Plan.

ARTICLE II
PARTICIPATION


2.01ELIGIBILITY AND PARTICIPATION

Each Employee who is specifically named by the Plan Administrator shall be
eligible to participate in the Plan. Provided, however, that any Employee who is
eligible for and elects to participate in the Key Employee Insurance Program is
no longer eligible to participate in this Plan and waives all rights to any
benefits under this Plan. Each named Employee shall furnish such information and
perform such acts as the Company may require in order to maintain such
eligibility.

2.02MEANING OF PARTICIPATION

A Participant in the Plan shall be entitled to receive a Supplemental Retirement
Benefit as provided in Article III.

2.03TERMINATION OF PARTICIPATION

An otherwise eligible Employee shall cease to actively participate in the Plan
upon the earlier of the Participant's Retirement, death, termination of
employment, or receipt of written notification that he or she is no longer
eligible to participate in the Plan. Thereafter, participation shall continue
only for the purpose of receiving a distribution of those benefits accrued and
vested as of the date the Participant ceased to actively participate in the
Plan.

ARTICLE III
SUPPLEMENTAL RETIREMENT BENEFITS


3.01SUPPLEMENTAL RETIREMENT BENEFITS

The amount of Supplemental Retirement Benefits payable to a Participant under
Part B of this Plan equals the benefit which would be payable to or on behalf of
the Participant under DEPP if Compensation as defined in Section 1.03 of the
Plan were substituted for compensation as defined in DEPP and the provisions of
DEPP providing for the limitation of benefits in accordance with Sections 415
and 401(a)(17) of the Internal Revenue Code were inapplicable, less the benefit
actually payable to or on behalf of the Participant under DEPP (and of the
benefits under any other private retirement plan deducted there from pursuant to
Section 9 of Article IV of DEPP).

60

--------------------------------------------------------------------------------



If a Participant in this Plan is not a Participant in DEPP, but is covered by
another retirement plan or plans maintained by the Company or a subsidiary, a
Supplemental Retirement Benefit may be computed and paid based as near as
practicable upon the principles set forth in this Section 3.01 as shall be
determined by the Plan Administrator.

A Participant's vested interest in his or her Supplemental Retirement Benefit
calculated under this Section 3.01 (i.e., vesting percentage) shall be
determined in accordance with the vesting schedule in DEPP.

ARTICLE IV
DISTRIBUTION AND FORM OF
SUPPLEMENTAL RETIREMENT BENEFITS


4.01PAYMENT OF SUPPLEMENTAL RETIREMENT BENEFITS

(a)Form of Payment

Benefits under the Plan are payable in any of the following forms, as elected by
the Participant:

(i)Standard Option

The Participant's benefit under the Standard Option is payable in the same
optional form as the Participant's DEPP benefit. The Standard Option benefit is
determined and paid pursuant to the provisions of DEPP.

(ii)Optional Forms of Benefit Payment

Subject to Paragraph (d) of this Section 4.01, the following Optional Forms of
Benefit Payment are available to Participants named by the Plan Administrator.
The benefits of such Participants are payable in any of the following Optional
Forms of Benefit Payment, as elected by the Participant.

(A)Lump Sum Option


Under the Lump Sum Option, the Participant's benefit hereunder is payable in a
single lump sum payment. The amount of the Lump Sum Option benefit shall be
equal to the greater of:

(1)the present value of the Restricted Benefit if paid immediately using the
G83U mortality table and an interest rate of eight percent (8%); or

(2)the present value of the Restricted Benefit deferred to age sixty-five
(65) using the G83U mortality table and an interest rate equal to the yield rate
for thirty (30) year Treasury constant maturity securities in the Federal
Reserve Statistical Release effective for the August prior to the Plan Year of
distribution.



(B)Monthly Installment Option

Under the Monthly Installment Option, the Participant's benefit hereunder is
payable in monthly installments over five (5), ten (10), fifteen (15), or twenty
(20) years as elected by the Participant. The amount of such monthly installment
is calculated by converting the Restricted Benefit to a single lump sum payment,
as described in (A) above. Each monthly installment shall be paid in a level
amount that will amortize the value of the single lump sum payment over the
period of time such monthly installments are to be paid, taking into
consideration distributions during such period and post-retirement earnings as
set forth in Section 4.01(d)(vi). For purposes of the calculations of the
monthly installments, the value of the single lump sum payment shall be
re-determined as of the November 30th of each year and the subsequent
installments will be adjusted for the next Plan Year according to procedures
established by the Plan Administrator.

61

--------------------------------------------------------------------------------



(C)Blended Option

Under the Blended Option, a portion of the Participant's benefit, twenty-five
percent (25%), fifty percent (50%), or seventy-five percent (75%), as elected by
the Participant, is payable under the Lump Sum Option and the remainder is
payable under the Monthly Installment Option. The amount of the Blended Option
is calculated pursuant to the provisions of (A) and (B) above.

(b)Date of Payment

(i)Standard Option

Under the Standard Option, the Participant's benefit hereunder is payable in the
same month as the Participant's DEPP benefit.

(ii)Optional Forms of Benefit Payment

Under any Optional Form of Benefit Payment that is properly elected by the
Participant under Section 4.01(a)(ii), the Participant's benefit hereunder is
payable in the January of the year following the year of the Participant's
Retirement.

(c)Benefit Payments Payable Upon Death

(i)Death Before Retirement

If a Participant makes an election while an active Employee, or a terminated
Participant makes an election prior to Retirement, and dies, the Participant's
election shall revert to the Standard Option.

Under the Standard Option, the survivor benefit hereunder is determined and paid
pursuant to the provisions of DEPP.

(ii)Death After Retirement

In the event the Participant dies after the Participant has started to receive
benefit payments under this Plan, the type and amount of survivor benefits will
vary depending upon the form of benefit election made by the Participant under
Subsection 4.01(a) of the Plan.

(A)Standard Option


Under the Standard Option, the survivor benefit hereunder is determined and paid
pursuant to the provisions of DEPP.

(B)Optional Forms of Payment

(1)Lump Sum Option

Under the Lump Sum Option, if the Participant has received the single lump sum
payment, no other benefits are payable hereunder. If the Participant dies prior
to receiving such single lump sum payment, the single lump sum payment will be
made to the Participant's Beneficiary.

(2)Monthly Installment Option

Under the Monthly Installment Option, if the Participant dies prior to receiving
benefit payments for the period elected, then benefits will continue to the
Participant's

62

--------------------------------------------------------------------------------



Beneficiary for the remainder of the period elected. However, if the remaining
account balance is to be paid to an estate, it will be paid out in a lump sum.

(3)Blended Option

Under the Blended Option, the Participant's Beneficiary would receive any
benefits which have not been paid to the Participant prior to such Participant's
death. If the portion elected as a single lump sum payment was not paid to the
Participant prior to death, such portion would be paid as a single lump sum
payment to the Participant's Beneficiary, and if the Participant dies prior to
receiving benefit payments for the period elected, then monthly installment
benefits will continue to the Participant's Beneficiary for the remainder of the
period elected. However, if the remaining account balance is to be paid to an
estate, it will be paid out in a lump sum.

(d)Miscellaneous

(i)No election

Participants entitled to a benefit under the Plan who do not make an election of
an Optional Form of Benefit Payment in writing prior to their termination from
employment, Retirement, or death, shall be deemed to have elected the Standard
Option, except as subject to d(ii)(A).

(ii)Small Benefits

(A)Effective July 1, 1999, at the time of Retirement, if the present value of a
Participant's Restricted Benefits, as determined under this
Section 4.01(a)(ii)(A) above, is equal to or less than twenty-five thousand
dollars ($25,000), the benefits will be paid under the Lump Sum Option.

(B)At the time of Retirement, if a Participant elects the Monthly Installment
Option and the monthly payment is less than three hundred dollars ($300) per
month, the Company, in its sole discretion, may shorten the elected payment
period in five-year increments.

(iii)Thirteen (13) Month Election Period

Participants entitled to a benefit under the Plan must elect in writing, at
least thirteen (13) months prior to Retirement, the Optional Form of Benefit
Payment.

(A)Election made less than thirteen (13) months prior to Retirement.—If election
of an Optional Form of Benefit Payment is not made at least thirteen (13) months
prior to Retirement, the Participant may:

(1)defer Retirement sufficiently so that Plan payments do not begin until the
subsequent January and at least thirteen (13) months after the written election;
or

(2)receive payment in accordance with the election of an Optional Form of
Benefit Payment at the date of payment indicated in Subsection (b)(ii) of this
Section 4.01 subject to a ten percent (10%) penalty.

(B)The preceding Subsection (A) shall not apply:

(1)if the Participant's Retirement is within thirteen (13) months after the
initial 1997 spring enrollment,

(2)if the Participant's termination of employment is involuntary, or

(3)upon the Participant's death.

63

--------------------------------------------------------------------------------



(iv)Changing an Election

This Section 4.01(d)(iv) only applies to Participants who are eligible for the
Optional Forms of Benefit.

A Participant may change his or her election at any time. However, subject to
subsection 4.01(d)(iii)(B), changes made as follows will subject the benefits
payable hereunder to a ten percent (10%) penalty:

(A)any change made less than thirteen (13) months prior to the date of payment
as set forth in Section 4.01(b); or

(B)any change made after benefits payments have commenced; however, if an
Optional Form of Benefit was elected, it cannot be changed to the Standard
Option.

The ten percent (10%) penalty will be retained by the Company.

(v)Withdrawal

Participants who elect the Monthly Installment Option or the Blended Option may
withdraw up to one hundred percent (100%) of the value of their benefit at any
time after payment begins subject to the following:

(A)The value of the Participant's benefit immediately prior to withdrawal is
subject to the ten percent (10%) penalty set forth in (d)(iv) above;

(B)Only one (1) withdrawal may be made in a Plan Year; and

(C)All withdrawals are paid as single lump sum payments.



(vi)Post-Retirement Earnings

A Participant who elects the Lump Sum Option, the Monthly Installment Option, or
the Blended Option shall have earnings credited on the value of his or her
benefit from the later of:

(A)the date of the Participant's Retirement; or

(B)the date which is thirteen (13) months after the Participant's most recent
option election under the Plan

through the date of full distribution. Subsection (B) above shall not apply if
the Participant's Retirement or voluntary termination of employment is within
thirteen (13) months after the initial 1997 spring enrollment

Earnings shall be credited at an effective annual rate equal to one-hundred
twenty-five percent (125%) of the one-hundred twenty (120) month rolling average
of the ten (10) year U.S. Treasury Notes. The rate will change each January 1
based on such average as of the preceding September 30th, subject to a minimum
rate of eight percent (8%).

64

--------------------------------------------------------------------------------





4.02CHANGE IN CONTROL

Change in Control shall mean a change in control of the Company of a nature that
would be required to be reported in response to Item 5(f) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), whether or not the Company is then subject to such
reporting requirement, provided that, without limitation, a Change in Control
shall be deemed to have occurred if:

(a)any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section 14(d)(2) of the Exchange Act, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company's then outstanding securities entitled to vote in the election of
directors of the Company; or

(b)during any period of two (2) consecutive years (not including any period
prior to the execution of this Plan), individuals who at the beginning of such
period constitute the Board of Directors and any new directors, whose election
by the Board of Directors or nomination for election by the Company's
stockholders was approved by a vote of at least three quarters (3/4) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof. A change in control shall
not be deemed to be a Change in Control for purposes of this Plan if the Board
of Directors has approved such change in control prior to either:

(i)the occurrence of any of the events described in the foregoing clauses
(a) and (b), or

(ii)the commencement by any person other than the Company of a tender offer for
the Common Stock.

In the event of such Change in Control, the vested Restricted Benefits under
Section 3.01, 3.02 and 3.03 shall become payable immediately and shall be paid
as a single lump sum payment within ninety (90) days of the Change in Control.
The value of such single lump sum payment shall be the present value of the
monthly Restricted Benefit as of the date of Change in Control calculated
pursuant to Section 4.01(a)(ii)(A).


ARTICLE V
SUPPLEMENTAL RETIREMENT BENEFITS FUND


5.01FINANCING OF SUPPLEMENTAL RETIREMENT BENEFITS

The entire cost of providing benefits under the Plan shall be paid by the
Company out of its current operating budget, and the Company shall not be
required under any circumstances to fund its obligations under the Plan.
Notwithstanding the foregoing, the Company may, at its sole option, informally
fund its obligations under the Plan in whole or in part by the creation of book
reserves, the establishment of grantor trust, the purchase of insurance and
other assets, or by other means. In no event shall any Participant or
Beneficiary have any incidents of ownership to any such insurance contracts or
other assets. In addition, no Participant or Beneficiary shall be named a
beneficiary under any such insurance contract. If the Company informally funds
the Plan, in whole or in part, the manner of such informal funding and the
continuance or discontinuance of such informal funding shall be the sole
decision of the Company.

5.02GENERAL CREDITOR

The Participant and/or Beneficiary shall be regarded as an unsecured general
creditor of the Company with respect to any rights derived by the Participant
and/or Beneficiary, from the existence of this Plan. Title to and beneficial
ownership of any Company assets (including any assets that may be held in trust)
which may be used to satisfy the Company's obligation for payment of Restricted
Benefits shall remain solely the property of the Company.

5.03LIABILITY OF COMPANY

Nothing in this Plan shall constitute the creation of a trust or other fiduciary
relationship between the Company, its agents, representatives or other Employees
dealing with the Plan and the Participant, Beneficiary or any other person. The
obligations of the Company under the Plan shall be an unfunded and unsecured
promise to pay.

65

--------------------------------------------------------------------------------



5.04ASSIGNMENT

No rights under this Plan may be assigned, transferred, pledged or encumbered by
any Participant or Beneficiary. The obligations and rights of the Company under
this Plan may be encumbered in the event of the Company's insolvency.


ARTICLE VI
MISCELLANEOUS


6.01PLAN IS BINDING

This Plan shall be binding upon and inure to the benefit of the Company,
participating Employees and their respective successors, assigns, heirs,
personal representatives, executors, administrators, Beneficiaries and legatees.

6.02ENTIRE PLAN

This document constitutes the entire Plan and no representations or other
actions by a Company Employee or representative may modify the rights and
obligations set forth in the Plan.

6.03NO GUARANTEE OF EMPLOYMENT

Nothing in this Plan shall be construed as an employment contract or as a
guarantee of employment for any period of time.

6.04GOVERNING LAW

In the event that ERISA does not preempt state law, the state law of Michigan
applies.

6.05TERMINATION

The Company reserves the right to terminate the Plan completely subject to the
conditions set forth below. Such termination shall have prospective application
only and shall not reduce or impair a Participant's right to Supplemental
Retirement Benefits accrued and vested as of the date of termination. Each
Participant shall receive written note of the termination of the Plan describing
the action taken in detail.

6.06WITHHOLDING TAXES

The Company shall have the right to withhold taxes from any payments made
pursuant to the Plan, or make such other provisions as it deems necessary or
appropriate to satisfy its obligations to withhold federal, state, local or
foreign income or other taxes incurred by reason of payments pursuant to the
Plan. In lieu thereof, the Company shall have the right, to the extent permitted
by law, to withhold the amount of such taxes from any other sums due or to
become due from the Company to the Participant or any Beneficiary upon such
terms and conditions as the Company may prescribe.

6.07OVERPAYMENTS

If any overpayment of benefits is made under this Plan, the amount of the
overpayment may be set-off against future amounts payable to or on account of
the person who received the overpayment until the overpayment has been
recovered. The foregoing remedy is not intended to be exclusive.

66

--------------------------------------------------------------------------------



ARTICLE VII
PLAN ADMINISTRATION

7.01ADMINISTRATION AND AMENDMENT

This Plan is administered by the Compensation Committee of the Board of
Directors of the Company who may delegate any or all of its responsibilities to
a Plan Administrator. The Plan Administrator is authorized to amend the Plan,
construe and interpret all Plan provisions, to adopt rules concerning the
implementation of Plan provisions, and to make any determinations necessary or
appropriate hereunder which shall be binding and conclusive on all parties
except as otherwise provided by the Plan Administrator. Any amendment shall have
prospective application only and shall not reduce or impair a Participant's
right to Supplemental Retirement Benefits accrued and vested as of the date such
amendment is made. Each Participant shall receive written notice of the
amendment or termination of the Plan describing the action taken in detail.

7.02CLAIMS SUBMISSION AND REVIEW PROCEDURE

Any disputed claim for benefits must be submitted in writing to the Company. In
the event that any claim for benefits hereunder is denied (in whole or in part),
the claimant shall receive from the Company, within 90 days after its receipt of
the benefit claim, a written notice setting forth the specific reasons for
denial, with specific reference to pertinent provisions of this Plan, unless
special circumstances require an extension of time for processing the claim. The
notice shall be written in a manner calculated to be understood by the claimant.
If an extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The claimant may make a written request for review of any such
denial by the Company within 60 days following the date of such denial. The
claimant shall be entitled to submit such issues or comments, in writing, as he
or she shall consider relevant to a determination of the claim. The Plan
Administrator shall notify the claimant of its decision in writing no later than
60 days following receipt of the claimant's request, unless specific
circumstances require an extension of time for processing, in which case the
Plan Administrator's decision shall be rendered no later than 120 days after
receipt of such request for review. The interpretations and construction of the
Plan by the Plan Administrator shall be binding and conclusive on all persons
and for all purposes. Notwithstanding the above, any disagreement may be
submitted to the Board of Directors or the Plan Administrator for resolution
provided that all interested parties agree to be bound by the decision. No
member of the Board of Directors, Company management, or the Plan Administrator
shall be liable to any person for any action taken hereunder except for those
actions undertaken with lack of good faith.

67

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(a)



ARTICLE I DEFINITIONS
ARTICLE II PARTICIPATION
ARTICLE III SUPPLEMENTAL RETIREMENT BENEFITS
ARTICLE IV DISTRIBUTION AND FORM OF SUPPLEMENTAL RETIREMENT BENEFITS
ARTICLE V SUPPLEMENTAL RETIREMENT BENEFITS FUND
ARTICLE VI MISCELLANEOUS
